DETAILED ACTION

	Claims 1-3, 7-14 are under consideration. 
	This Official Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20070260080 (INMOK) in view of United States Patent Application Publication No. 20140121397 (‘397) and United States Patent Application Publication No. 20100092650 (KASE).   
Claim 1 recites a fixed bed decolonization process for polyunsaturated fatty acid, the fixed bed decolorization process comprising 1)    filling a fixed-bed filler in a decolorization fixed bed and rinsing the decolorization fixed bed with a dissolving solvent, and rinsing the decolorization fixed bed with a polyunsaturated fatty acid feedstock or a polyunsaturated fatty acid solution for 1-2 times to obtain a stable decolorization fixed bed, wherein the polyunsaturated fatty acid solution includes the polyunsaturated fatty acid feedstock and the dissolving solvent; 2)    mixing the polyunsaturated fatty acid feedstock or the polyunsaturated fatty acid solution with the dissolving solvent together to obtain a mixture; and 3)    passing the mixture through an inlet of the decolorization fixed bed to feed, passing 
As to claim 1, INMOK discloses a process for decolorizing polyunsaturated fatty acid by filling a fixed-bed filler in a decolorization fixed bed [0046]-[0047] (i.e., a cationic exchange  column/bed), and rinsing the decolorization fixed bed with a nonpolar dissolving solvent is taught at [0036] where washing the column is disclosed; and then rinsing the decolorization fixed bed with a polyunsaturated fatty acid feedstock or a polyunsaturated fatty acid solution for 1-2 times to obtain a stable decolorization fixed bed is disclosed at [0041] and [0047] which teaches oil and color bodies with a cationic ion exchange resin may be performed in a reactor selected from the group consisting of a batch reactor, a semi-continuous reactor, a continuous reactor, and combinations thereof; wherein the polyunsaturated fatty acid solution includes the polyunsaturated fatty acid feedstock and the dissolving solvent [0040] and [0072];  mixing the polyunsaturated fatty acid feedstock or the polyunsaturated fatty acid solution with the dissolving solvent (e.g., the solvent can be hexane [0071]) together to obtain a mixture [0072]; and passing the mixture through an inlet of the decolorization fixed bed to feed, passing the mixture through an outlet of the decolorization [0040].  It would have bene obvious to use an ester solvent that is nonpolar. 
INMOK also teaches removing the solvent is recycled/removed from the decolorized solution with no added pressure [0078]. 

INMOK is silent as to the outlet temperature of the process and use of diatomite and/or carcalaztye.
However, ‘397 teaches a method for treating oils such as fish oil [0024], including decolorization [0041]. The process includes a filter aid such as diatomite [0046]. The fats and oils are treated at 20 to 150oC.  This falls within the claimed range. The resulting product refined fats and oils with less by-products, good taste and flavor and hue, and reduced smoke generation [0026].
It would have been obvious to modify INMOK with the diatomite and outlet temperatures of ‘397, as ‘397 teaches this provides refined fats and oils with less by-products, good taste and flavor and hue, and reduced smoke generation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
INMOK and ‘347 do not disclose use of the claimed solvents. 
At [0062], KASE teaches that it is preferable to pack a column with silica gel together with a nonpolar solvent such as hexane or petroleum ether, and passing oils and fats, as well as an eluent prepared by mixing a solvent having polarity, such as ethyl ether or ethyl acetate, and a non-polar solvent such as hexane or petroleum ether, through the column. 
Thus, it would have been obvious to modify the above-identified references with use of an ester solvent such as ethyl acetate with hexane to decolor oils and fats.


Claim 2 recites that the polyunsaturated fatty acid is selected from the group consisting of fish oil, algal oil, linoleic acid, conjugated linoleic acid, linolenic acid and arachidonic acid. 
INMOK does teach using fish oil.  However, ‘397 teaches a method for treating oils [0024], including decolorization [0041]. The oils can be the raw material fats and oils may be any of vegetable fats and oils and animal fats and oils. Specific examples of the raw material fats and oils include 

Claim 3 recites that the total content of the polyunsaturated fatty acid in the polyunsaturated fatty acid feedstock is 10-100% by weight.
‘397 teaches that feedstock can be oil. 
It would have been obvious to modify INMOK by using fish oil as ‘397 teaches that fish and plant oils can be treated in similar manner  and the fish oil are essential for a human body as nutrients and source of energy supply (the primary function) and an important for providing so-called sensory function (the secondary function).

Claim 8 recites a ratio of diameter to height of the decolorization fixed bed is 1:1-1:20. Claim 10 recites that the weight of the dissolving solvent in the polyunsaturated fatty acid solution is 0.1-10 times as large as the weight of the polyunsaturated fatty acid feedstock.
In regards to claims 8 and 10, INMOK teaches a ratio of diameter to height of the decolorization fixed bed is 1:1 to 12.1 [0043].  This touches in the claimed range. 

INMOK and ‘347 do not disclose use of the claimed solvents. 
At [0062], KASE teaches that it is preferable to pack a column with silica gel together with a nonpolar solvent such as hexane or petroleum ether, and passing oils and fats, as well as an eluent prepared by mixing a solvent having polarity, such as ethyl ether or ethyl acetate, and a non-polar solvent such as hexane or petroleum ether, through the column. 
Thus, it would have been obvious to modify the above-identified references with use of an ester solvent such as ethyl acetate with hexane to decolor oils and fats.

Claim 11 recites the filler of the decolorization fixed-bed can be repeatedly used; the decolorization fixed-bed can be rinsed and then is repeatedly used after decolorizing getting worse or finishing decolorizing.
Claim 12 recites the fixed-bed filler can be repeatedly used; after decolorizing getting worse or finishing decolorizing, the fixed-bed can be rinsed with a rinsing solvent and then is repeatedly used.
As to claims 11-12, it is noted that the claims only indicate how the apparatus “can be” used and do not positively recite process steps.  Nevertheless, it is noted that INMOK teaches in [0044] that the treatment and regeneration process of the column (i.e., washing and recharging the column) may be automated. In another embodiment, the continuous process may be automated. It would have been obvious to repeated rinse and repeat the procedure as efficiency of the column deteriorated.  


Claim 13 recites the rinsing solvent in water and the dissolving solvent. 
In [0050], INMOK teaches degumming the composition comprising the plant oil and color bodies prior to contacting the composition comprising a plant oil and color bodies with the cationic ion 


Claim 14 recites that wherein recovering solvent under reduced pressure or normal pressure to obtain reused solvent and the polyunsaturated fatty acid, after decolorization of the polyunsaturated fatty acid solution.
As to claim 14, INMOK also teaches removing the solvent is recycled/removed from the decolorized solution with no added pressure [0078]. 


Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over INMOK and ‘347 as applied to claims  1-3, 7-14 above, and further in view of United States Patent NO. 2,985,589 (BROUGHTON). 2985589
Claim 7 recites feeding way of the polyunsaturated fatty acid feedstock in the decolorization fixed bed includes upper feeding, middle feeding and bottom feeding; and discharging way of the polyunsaturated fatty acid feedstock in the decolorization fixed bed includes upper discharging, middle discharging and bottom discharging.
INMOK is silent as to the type of reactor.
BROUGHTON teaches a reactor with upper, middle and lower inlet and outlets (see Fig. 1).  The advantages of constricting the width of the bed at the entry and withdrawal points of the various streams prevent convective back-mixing of fluid in a direction opposite to the direction of fluid flow and  
it would have been to modify INMOK to so that the feeding of the decolorization fixed bed includes upper feeding, middle feeding and bottom feeding and discharges, as BROUGHTON teaches that this prevents back-mixing and (2) greater ease of distributing fluids flowing into and out of the contacting bed.


Response to Arguments
Applicant's arguments filed January 30, 2021 have been fully considered but they are not persuasive. 
The applicant argues that INMOK teaches the decolorization principle is ion exchange using cationic ion exchange resin as the filler, which is distinguishable from the claimed invention which relies on diatomite or carclazyte.  
In addition, it is argued that INMOK uses an alkane such as pentane, hexane, heptane, octane, and ethers as a solvent, whereas the claimed invention uses a solvent selected from the group consisting of free type polyunsaturated fatty acid, methyl ester type polyunsaturated fatty acid, ethyl ester type polyunsaturated fatty acid and glyceride type unsaturated glyceride fatty acid.
As to the solvent, INMOK teaches the solvent can be nonpolar [0040]. 
However, INMOK does teach a “glyceride type” unsaturated fatty acid in the form of  triglycerides and/or triglyceride containing compositions [0037]. 
The applicant also argues that the ‘397 uses a fish oil which stands in contrast from the claimed invention. 
However, as noted above, INMOK teaches this feature.

The applicant argues that Example 1 and Comparison Example 2 of applicant’s original application is very important for the decolorization process of the present invention to prepare a decolorization fixed bed and to choose a decolorization filler and a dissolving solvent.   However, the claims remain of such a breadth that applicant’s arguments are not commensurate in scope with the claims. Example 1 is a narrowly tailored example.  At [0044] of the published version of this application, it is taught that to mix 500 g of a free type fish oil feedstock (EPA 17.6%, DHA 11.7%, the total content of a free type polyunsaturated fatty acid is 42.1%, with orange-red color) with 500 g of n-hexane, to obtain an homogenous solution with light orange-red color. Thus, the amount of fish oil, solvent and the type of fat or oil being prcossed is very limited. The process temperatures are not provided and the fixed bed is activated carbon – not diatomite or carclazyte, as required by the claims. In Examples 3-5, some of the lowest yields are obtained with diatomite (see Example 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ORLANDO can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                                                                               
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799